 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain frombecoming or remaining,members in good standing of said Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization.AMERICANCOMPRESSEDSTEEL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting, and must be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Room 2023, Federal Office Building, 550 Main Street, Cincinnati,Ohio, Telephone No. 381-2200, if they have any questions concerningthis noticeor compliancewith itsprovisions.Oil, Chemical and Atomic Workers International Union, AFL-CIO and Its Local 8-718andUnited Nuclear Corporation, FuelDivision.Case No. 1-CB-877.May 5,1965SUPPLEMENTAL DECISION AND ORDEROn August 28,1964, the National Labor Relations Board, by a dulydesignated panel, issued a Decision and Order in this case, 148 NLRB629, finding that the Respondents had violated Section 8(b) (1) (A)and (2) of the National Labor Relations Act, as amended, by attempt-ing to invoke the sanctions of a maintenance-of-membership clause inits contract with the Company against 50 employees for nonpaymentof dues for January 1963-the month prior to the execution of the con-tract-and against 16 of these 50 employees, who the Board found hadresigned from the Union prior to the signing of the contract on Febru-ary 12, 1963, for nonpayment of dues not only for January but alsofor subsequent months.' In reaching this conclusion, the Boardaffirmed the Trial Examiner's finding that the 50 employees had becomeunion members although they had not satisfied the formal require-ments set forth in Respondent's constitution for the acquisition ofmembership.The Board found it unnecessary to pass on the question1The maintenance-of-membership clause provided as follows:Any employeewho is a member in good standingof the Unionas ofthe date of thisagreement or who thereaftervoluntarilyjoins the Union during the term of thisagreement shall remain a memberof the Unionin good standing as a condition ofemploymentby the Company.For the purpose of this article,an employeeshall beconsidered a member of the Union in good standing if he tenders the periodic duesand the initiation fees uniformly required as a condition of employment.152 NLRB No. 41. OIL, CHEMICAL & ATOMIC WORKERS INT'L UNION, ETC. 437of whether Respondent's filing of a grievance to compel the Companyto apply the maintenance-of-membership clause to these employeeswas also violative of the Act.The Board ordered Respondents to cease and desist from the unfairlabor practices found and to rescind the demand for January duesfrom the 50 employees and the demands for later dues from the 16employees who had resigned from the Union. Respondents compliedwith the Board's Order, but the Company petitioned the Court ofAppeals for the First Circuit for a review of the Board's Decision,contending that the Board erred in finding that the employees hadbecome union members and in failing to find that the Union's actionin filing a grievance against the Company was violative of the Act.The Company prayed the court set aside the Board's Order insofar asit (1) failed to find that the Respondents committed an unfair laborpractice under Section 8(b) (1) (A) and (2) of the Act by filing agrievance to compel the Company to violate Section 8(a) (3) of theAct, and failed to order the Respondents to desist from such action;and (2) failed to find that the Respondents violated Section 8(b) (1)(A) and (2) of the Act by demanding payment of dues as a conditionof employment of the 50 employees here involved, and failed to directthe Respondents to rescind such demand.On January 18, 1965, the court sustained the Company's petition.In its opinion, the court,inter alia,interpreted the provisions of themaintenance-of-membership clause of the contract in the light of theprovisions of the union constitution and concluded that the partiesintended the term "member," as used in the contract, to mean compli-ance with the formal membership requirement set out in the unionconstitution.Since the 50 employees had not followed the procedurefor continuing membership outlined in the Union's constitution, thecourt held that none had become union members and that any attemptby the Union to apply the maintenance-of-membership clause to theseemployees, including the filing of grievance against the Company forthat purpose, was violative of the Act. The court remanded the caseto the Board with directions to make such findings and modificationsof its Order as may be necessary to fulfill,in toto,the Company'sprayer, as summarized above.The court noted that nothing in itsopinion is to be construed as ordering relief beyond the scope of theamended complaint .2The Board a has decided to accept the remand and, for the purposesof this case, to make the findings required by the remand.Accord-8United Nuclear Corp. v. AT L R.B.,340 F. 2d 133 (C.A. 1).8Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowersin connection with this case to a three-member panel[Chairman McCulloch andMembers Fanning and Jenkins]. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, we find that it was the intention of the parties in agreeing to themaintenance-of-membership clause that the term "member" means anemployee who has complied with the formal membership requirementsin Respondents' constitution.4As the 50 employees did not follow theprocedure for achieving membership outlined in the constitution, wefind that none of them became union members and that Respondentsviolated Section 8(b) (1) (A) and (2) of the Act by attempting toapply the maintenance-of-membership clause to all of them for non-payment of January dues, and as to 16 of them for nonpayment of duesfor subsequent months as well.As we noted in our earlier Decision,another reason for concluding that Respondents have violated the Actis that Respondents attempted to condition employment on paymentof dues for January, the month prior to the execution of the contract.Even if the 50 employees had become union members, the attemptedapplication of the maintenance-of-membership clause to them for themonth of January would be unlawful. In addition, we find thatRespondents further violated Section 8(b) (1) (A) and (2) by filing agrievance against the Company for the same purpose of compellingthe Company to apply the maintenance-of-membership clause to theseemployees.THE REMEDYWe have found that Respondents violated Section 8(b) (1) (A) and(2) in the manner set forth above.We shall amend our Order in amanner appropriate to remedy the violations found.ORDERIT IS HEREBY ORDERED that the Order previously issued in this case be,and it hereby is, amended in the following manner :A. Redesignate paragraph 1(b) as 1(d) and add as paragraphs 1(b)and 1(c) the following:"1(b) . Demanding of employees of the said Employer who are notmembers of Respondents payment of dues for the month of January1963, or for any other period during which they are not members ofRespondents, as a condition of continued employment.""1(c). Filing grievances or instituting or maintaining arbitrationproceedings against the said Employer for the purpose of causing thesaidEmployer to discharge or otherwise discriminate against itsemployees for their failure to pay dues for the month of January1963.1',4The constitution requires that the names of proposed members be presented to themembers, that the membership vote on these persons, that the applicants appear atinitiation ceremonies,and that an oath be administered to them. RAMAPO MANOR NURSING CENTER439B. Redesignate paragraphs 2(c) and 2(d) as 2(d) and 2(e), respec-tively.Delete existing paragraph 2(e).Add as paragraph 2(c) and2(f) the following:"2(c). Notify the said Employer that it is withdrawing the griev-ance concerning the Employer's failure to discharge employees forfailure to pay dues for the month of January 1963, which was filedagainst the Employer on August 27,1963.""2(f). Notify the Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondents have taken tocomply herewith."C. Add the following paragraph to the notice:WE HAVE WITHDRAWN the grievance we filed against the Com-pany on August 23, 1963, concerning the Company's refusal todischarge employees who refuse to pay dues for the month ofJanuary 1963.Ramapo Manor Nursing CenterandLocal 1199,Drug and Hos-pital Employees Union,AFL-CIO.Case No. A0-83.May 5,1965ORDER DISMISSINGPETITION FOR ADVISORY OPINIONThis is a petition filed on February 19, 1965, by Ramapo ManorNursing Center, herein called the Petitioner, pursuant to Sections102.98 and 102.99 of the National Labor Relations Board's Rules andRegulations, Series 8, as amended, requesting an Advisory Opinionin which it would advise that the Board would assert jurisdiction overthe Petitioner herein.The Petitioner has filed a brief in support ofits position, while Local 1199, Drug and Hospital Employees Union,AFL-CIO, herein called Local 1199, has filed a brief in opposition.There is presently pending between the Petitioner and Local 1199,a representation proceeding, Docket No. SE-38515, before the NewYork State Labor Relations Board. Ivan McLeod, Regional Directorfor Region 2 of the National Labor Relations Board, herein called theRegional Director, had administratively dismissed, on jurisdictionalgrounds, a representation petition in Case No. 2-RM-1376, involvingthe same parties; and there has been pending before this Board, thePetitioner's appeal from this dismissal.The appeal has been admin-istratively denied by the Board this date.The Board has duly considered the petition and briefs, and has takenofficial notice that the Board has denied the Petitioner's appeal, therebyaffirming the Regional Director's dismissal of Case No. 2-RM-1376 on152 NLRB No. 35.